 



Exhibit 10.3
AMENDED AND RESTATED
REVOLVING NOTE
(Wachovia Bank, National Association)

     
$2,727,000
  St. Louis, Missouri December 8, 2006

     FOR VALUE RECEIVED, the undersigned, SYNERGETICS, INC., a Missouri
corporation, and SYNERGETICS USA, INC., a Delaware corporation (individually, a
“Borrower” and together, the “Borrowers”), hereby jointly and severally promise
to pay on the Termination Date to the order of Wachovia Bank, National
Association (the “Lender”), at the main office of Regions Bank in St. Louis,
Missouri, or at any other place designated at any time by the holder hereof, in
lawful money of the United States of America and in immediately available funds,
the principal sum of Two Million Seven Hundred Twenty-Seven Thousand and 00/100
($2,727,000) or, if less, the aggregate unpaid principal amount of all Advances
made by the Lender to the Borrowers under the Credit Agreement (defined below),
together with interest on the principal amount hereunder remaining unpaid from
time to time, computed on the basis of the actual number of days elapsed and a
360-day year, from the date hereof until this Note is fully paid at the rate
from time to time in effect under the Credit and Security Agreement dated as of
March 13, 2006, as heretofore amended by First Amendment dated as of
September 26, 2006 and as further amended by Second Amendment of even date
herewith (as so amended, the “Credit Agreement”) by and among the Lender,
Regions Bank and the Borrowers. The principal hereof and interest accruing
thereon shall be due and payable as provided in the Credit Agreement. This Note
may be prepaid only in accordance with the Credit Agreement.
     This Note is issued pursuant, and is subject, to the Credit Agreement,
which provides, among other things, for acceleration hereof. This Note is the
Revolving Note referred to in the Credit Agreement.
     This Note, among other things, is secured pursuant to the Credit Agreement
and the Security Documents as therein defined, and may now or hereafter be
secured by one or more other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements.
     The Borrowers hereby agree to pay all costs of collection, including
attorneys’ fees and legal expenses in the event this Note is not paid when due,
whether or not legal proceedings are commenced.
     Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
     This Note shall be governed by the internal substantive laws of the State
of Missouri, without regard for its conflicts-of-law principles.
     This Note is a replacement for, but not a novation or refinancing of the
Revolving Note dated as of September 26, 2006 by Borrowers payable to the order
of Lender. This Note does not evidence or effect a release, or relinquishment of
the priority, of the security interests in any Collateral (as defined in the
Credit Agreement).

 



--------------------------------------------------------------------------------



 



     ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED,
THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWERS) AND US (LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING (THIS
NOTE, THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS REFERRED TO THEREIN), WHICH IS
THE COMPLETE AND EXCLUSIVE STATEMENTS OF THE AGREEMENT BETWEEN US, EXCEPT AS WE
MAY LATER AGREE IN WRITING TO MODIFY IT.

            BORROWERS:



SYNERGETICS, INC.
      BY:   /s/ Pamela G. Boone           NAME: Pamela G. Boone          TITLE:
Chief Financial Officer and        and          SYNERGETICS USA, INC.
      BY:   /s/ Pamela G. Boone           NAME: Pamela G. Boone          TITLE:
Chief Financial Officer     

2